Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to claim 1 as well as the limitations of the newly added claim 22 in the response filed 05/24/2021 are found to be allowable over the prior art. The dependent claims 2 – 8, 10, and 12 – 21 are allowable for their dependence on claim 1. 
The newly amended limitation “a device for the coiling of the current-carrying or data-conducting cable (26) such that, when the current-carrying or data-conducting cable (26) is coiled around the device, the current-carrying or data-conducting cable (26) terminates at the at least one terminal (16) so that the terminal plug (28) of the battery module cover (14) is insertable into the at least one terminal (16) of the battery module cover (14)” adds limitations to the claimed structure that are non-obvious over the prior art. 
Kruger, US20190221793A1 in the previous rejection provided a battery module having a battery module cover, a current-carrying or data-conducting cable and a device (wiring looms (90)) for coiling the cable (snaking the cabling through the channels of the cover)[0023]. 
Workman, US20130183562A1 was supplied to teach battery modules (20) being connected to one another by means of a cable connection (flexible connection devices (64)) wherein a plug (connectors plugs (70)(72)) of the cable of one battery module is inserted into the terminal (socket (66)) on the cover (housing (40)) of another battery module. 

	However, the plain meaning of the word coiled is to arrange or wind in a joined sequence of concentric circles or rings. The disclosures of Kruger and Workman both fail to teach a device that coils the current carrying or data-conducting cable by this definition. Moreover, these reference fail to make obvious the teaching of this limitation as the cable for connecting modules of Workman does not provide a cable length sufficient for coiling. 
	The prior art teaches devices for coiling current-carrying or data-conducting cables: 
Lopez, US20140167502A1 - coiling structure (not labeled) for plug (7)[fig. 1].
Takeno, US9433113B2 - winding groove (110) for winding first cord (108)[fig. 2].
Cho, US20020085403A1 - winding unit (51) for winding electric wire (3)[fig. 2].
However, the combination of any of these structures onto the cover of the combined 
invention of Kruger, cited in the previous rejection, would require a substantial reconstruction, and thereby inhibits the combination to one or ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759